Title: To James Madison from William Nelson, Jr., 7 May 1787
From: Nelson, William
To: Madison, James


Dear Sir
Wmsburg May 7th. 1787.
In consequence of your polite promise to take charge of any letters that I might wish to send to my friend Mr. Short, I take the liberty of troubling you with the inclosed, and beg the favor of you, to have it put into the mail at New York, which goes by the French-packet. Mr. Wythe and Mr. Blair sailed from York this morning for the head of Elk. May not a favorable effect be hoped from the appointments to the foederal convention being so general? Yet, I wish Rhode-Island may not again attempt to shew, how the machine may be retarded, by one of it’s most trifling wheels refusing to perform it’s office. The apprehensions of paper-money are daily diminishing in this state. The rejection of the measure in Maryland will no doubt have considerable weight even with those, who were favorers of it before; and there are various reports as to the sentiments of the people in some of the southern counties, where the warmest zeal for the plan was supposed to prevail. Some go so far as to say, that pointed instructions against it will be sent from the county, which is represented by the patron of the scheme, and that he has declared that he shall not vote for it, unless in[s]tructed to that purpose, and even then that he shall give it a silent vote. Of this, however, the gentlemen, whom you will meet from Richmond, will give you more exact information. With the warmest wishes for success to the deliberations of the convention, and the highest personal esteem, I am, Sir, yr. obedt. Serv
Wm Nelson jr
